UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7678


KENNETH THOMAS HESTER,

                Petitioner - Appellant,

          v.

SUPERINTENDENT SANDRA THOMAS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-hc-02007-BO)


Submitted:   February 24, 2011            Decided:   March 3, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Thomas Hester, Appellant Pro Se.    Mary Carla Hollis,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Kenneth      Thomas       Hester        seeks    to    appeal           the    district

court’s       order      denying      his     Fed.       R.    Civ.     P.    59(e)       motion        for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254    (2006)           petition.            The    order        is     not

appealable         unless        a     circuit          justice        or     judge            issues     a

certificate of appealability.                           28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,          369     F.3d        363,     369        (4th        Cir.     2004).

A certificate            of    appealability              will     not        issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief      on    the    merits,       a    prisoner          satisfies       this        standard       by

demonstrating           that     reasonable             jurists       would        find        that     the

district         court’s      assessment       of        the     constitutional            claims        is

debatable        or     wrong.        Slack     v.       McDaniel,          529     U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at    484-85.           We    have     independently             reviewed          the    record        and

conclude         that    Hester        has    not        made     the       requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.             We dispense with oral argument because the facts

                                                    2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3